DETAILED ACTION
Applicant's election with traverse of Group I claims 11-18 in the reply filed on August 23, 2021 is acknowledged.  The traversal is on the ground(s) that “even assuming arguendo that the claims in Groups I and II are distinct, in order for the Examiner to perform s through search for Group II, the Examiner will likely have to use similar or overlapping search queries that include Group I. This is especially so since claim 11 in Group II is dependent upon claim 1, which is in Group I” (page 3, 2nd paragraph).  This is found persuasive and the Groups I and II have been rejoined for further prosecution.
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 30, 2019 and February 7, 2020 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,029,967. Although the claims at issue are not identical, they are not patentably distinct from each other because an ethylenically unsaturated monomer according to structure (D.I) of formulas described in claims 1-17 of US’967 is substantially identical to a polymeric dispersant comprising at least one monomer according to structure (D.I) of formulas described in claims 1-21 of the current application.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/556,673 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because an ethylenically unsaturated monomer according to structure (D.I) of formulas described in claims 1-21 of US’673 is substantially identical to a polymeric dispersant comprising at least one monomer according to structure (D.I) of formulas described in claims 1-18 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/556,584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a surface active compound according to structure (D.I) of formulas described in claims 1-9 of US’584 is substantially identical to a polymeric dispersant comprising at least one monomer .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” permits some tolerance, and therefore, encompasses values on either side of the claimed value or number, In re Pappas, 214 F. 2d 172, 176-177, 102 USPQ 298, 301 (CCPA 1954); In re Vaney 185 F. 2d 679, 683, 88 USPQ 97, 101 (CCPA 1950).
Therefore the particular limitation “about” renders the claims 11 and 13 indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 3-C8 alpha beta-ethylenically unsaturated acidic monomer”, and the claim also recites “preferably a C3-C8 alpha beta-ethylenically unsaturated carboxylic acid monomer” which is the narrower statement of the range/limitation; claim 13 recites the broad recitation “A. about 5-60 weight percent of at least one C3-C8 alpha beta-ethylenically unsaturated acidic monomer”, and the claim also recites “preferably a C3-C8 alpha beta-ethylenically unsaturated carboxylic acid monomer” which is the narrower statement of the range/limitation.  
Therefore the claims 11 and 13 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18, line 3 recites the limitation “effective” which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The applied reference has a common assigner and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson et al. (U.S. Patent Application Publication 2015/0266804 or U.S. Patent 10,029,967).
With regard to the limitations of claims 1 and 4-10, Anderson discloses an ethylenically unsaturated monomer according to structure (D.I): 
R18- R14 –R13 –R12 -R11 					(D.I), 
wherein R12 is absent or is a bivalent linking group, R13 is bivalent polyether group, R14 is absent or is a bivalent linking group; R18 is a moiety having a site of 11 is a tri-substituted aromatic group according to the structure D.XII

    PNG
    media_image1.png
    881
    644
    media_image1.png
    Greyscale


or a C9-C30 branched or linear alkyl group or alkenyl group; 
wherein at least one of R1, R2 and R3 is the C9-C30 branched or linear alkyl group or alkenyl group, and at least one of R1, R2 and R3 is selected from structure D.XIIIa, D.XIIIb, D.XIIIc, or D.XIIId (claims 1, 3, 5-11).
With regard to the limitations of claim 2, Anderson discloses the ethylenically unsaturated monomer of claim 1 wherein R13 is --[CH(R20)CH(R21)O]--, wherein x is an integer of from 0 to 100, and R20 and R21 are independently selected from any of the following: H; --CH2OH; phenyl; --CH2Cl; a C1-C30 straight or branched alkyl or alkenyl; --CH2OR22 wherein R22 is C1-C30 straight or branched alkyl or alkenyl, phenyl, or alkyl substituted phenyl; or R'COOCH2-- where R' is C1-C30 straight or branched alkyl or alkenyl (claim 2).
With regard to the limitations of claim 3, Anderson discloses the monomer of claim 3 wherein R18 is according to structure (D.XV):

    PNG
    media_image2.png
    173
    741
    media_image2.png
    Greyscale

wherein R19 is H or (C1-C4)alkyl (claim 4).
Anderson discloses that the polymeric copolymer has a weight average molecular weight of between 30,000 g/mole to 5,000,000 g/mole (paragraph [0057]).

A. about 0-60 weight percent of at least one C3-C8 alpha beta-ethylenically unsaturated acidic monomer, preferably a C3-C8 alpha beta-ethylenically unsaturated carboxylic acid monomer; 
B. about 15-70 weight percent of at least one nonionic, copolymerizable C2-C12 alpha, beta-ethylenically unsaturated monomer; and 
C. about 0.05 to 30 weight percent of at least one nonionic ethylenically unsaturated hydrophobic monomer according to claim 1 (claim 16) .
With regard to the limitations of claim 12, Anderson discloses that the copolymer is pH responsive (claim 21).
With regard to the limitations of claim 13, Anderson discloses the pH responsive copolymer comprising, based on total weight of monomers: 
A. about 5 to 60 weight percent of the at least one C3-C8 alpha beta-ethylenically unsaturated acidic monomer, preferably a C3-C8 alpha beta-ethylenically unsaturated carboxylic acid monomer; 
B. about 15-70 weight percent of the at least one non-ionic, copolymerizable C2-C12 alpha, beta-ethylenically unsaturated monomer; and 
C. about 0.05 to 30 weight percent of the at least one ethylenically unsaturated hydrophobic monomer according to structure D.XVI: 

    PNG
    media_image3.png
    222
    701
    media_image3.png
    Greyscale

wherein: g is an integer from 2 to 4; 
h is an integer from 2 to 4;
b is an integer from 0 to 1; 
k is an integer from 0 to 25; 
i is an integer from 0 to 40; 
j is an integer from 0 to 40; 
R19 is hydrogen; methyl or ethyl; 
R11 is a tri-substituted aromatic group according to the structure D.XII, wherein R1, R2 and R3 are independently selected from the following structures D.XIIa, D.XIIb, D.XIIc, D.XIId: 

    PNG
    media_image4.png
    593
    724
    media_image4.png
    Greyscale

or a C2-C30 branched or linear alkyl group or alkenyl group; 
wherein at least one of R1, R2 and R3 is the C2-C30 branched or linear alkyl group or alkenyl group and at least one of R1, R2 and R3 is selected from structure D.XIIa, D.XIIb, D.XIIc, or D.XIId (claim 17).
With regard to the limitations of claim 14, Anderson discloses that wherein the carboxylic acid monomer (A) is present from about 25 weight percent to about 60 weight percent based on total monomer weight, which is within the claimed ranges ( claim 18).

With regard to the limitations of claim 16, Anderson discloses the copolymer wherein the nonionic monomer (B) is alkyl acrylate (claim 20).
With regard to the limitations of claim 17, Anderson discloses an aqueous composition, comprising water and the pH responsive copolymer (claim 21).
With regard to the limitations of claim 18, Anderson discloses a method for thickening an aqueous emulsion, comprising: forming a blend by blending with the aqueous emulsion an amount of the pH-responsive composition effective to thicken the aqueous emulsion when pH of the blend is adjusted to a pH in the range of about 6.5 to about 11 (claim 22).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764